DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I and in the reply filed on 2/1/2021 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.
Currently claims 1-10 and 12-14 are pending examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the material is being removed in a two-step process. In the first process (an electrochemical erosion process) the feed rate of the electrode is less than or equal to 20 mm/min. Then in a second step claim 1 first recites the process for removal (i.e. second step for removal) can be a machining process, erosion process or an electrochemical process such that the feed rate of the electrode is greater than 20 mm/min during the electrochemical material erosion.
It is unclear if the second step is required to be an electrochemical step (due to the feed rate of the electrode) or only if the second step is performed as an electrochemical step is the electrode rate required.
It is noted that claims 2, 3, 4, 7, 8 and 9 all require the second step to be the electrochemical processing step. If this is not required, none of these claims are required to be examined.
As per the restriction requirement and response, it is noted that Applicant has elected that the second step is the electrochemical processing step (not the machining or erosion process) such that for the purpose of examination it will be assumed claim 1 is clear and that the second step is required to be the electrochemical processing step. 
Appropriate correction to claim 1 is required.
The term "difficult machine material" in claim 1 is a relative term which renders the claim indefinite.  The term "difficult" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is assumed the material as per claim 12.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation that the feed rate is greater than or equal to 30 mm/min, and the claim also recites preferably up to 50 mm/min or 60 mm/min which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
An appropriate correction would be to recite “the feed rate is greater than or equal to 30 mm/min and less than 60 mm/min.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation a gap is less than or equal to 75 microns, and the claim also recites in particular less than or equal to 50 micron which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 recites the components are formed from alloys based on Ti, Fe, Ni or Mo and are nickel-based alloys produced by powder metallurgy. It is unclear how the components can be both nickel-based alloys produced by powder metallurgy as well as alloys based on Ti, Fe, Ni or Mo. 
Appropriate correction is required. It will be assumed components are formed from alloys based on Ti, Fe, Ni or Mo and from nickel-based alloys produced by powder metallurgy.
Claims 3, 5-10, 13 and 14 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102010032326 of Burger et al. A machine translation is provided.
As to claims 1, 2 and 12 Burger teaches of method for drilling holes in a nickel based alloy or titanium based alloy of a turbine component (Burger, [0007], [0018] – [0019]), the method comprising;
in a first step, a first electrochemical removal process takes place, in which a first feed rate of an electrode is less than or equal to 20 mm/min and the drill hole is Burger, [0012], [0031] – [0033], [0036] and Fig. 2); 
in a second step, the further processing of the drill hole to the final diameter takes place by a second electrochemical processing, in which a second feed rate of the electrode is 50 mm/min (Burger, [0014], [0034] – [0038] and Figs. 3 and 4); and 
wherein the electrode, in the first and second electrochemical processes, is moved in the longitudinal direction of the drill hole being produced (Burger, Figs. 2-4).

    PNG
    media_image1.png
    554
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    822
    451
    media_image2.png
    Greyscale

As stated in Burger, a first pre-drill process is performed as per Figure 2 such that the feed rate of the electrode is 2 to 25 times lower than the maximum drill rate of the second drill process. Burger states the second drill process can be 50 m/min, thus disclosing the first drill rate being between 2 to 25 mm/min. Additionally Burger states 
As to claim 3, Burger teaches that the electrode in the second electrochemical process has at least one side wall having an angle [Symbol font/0x61] between  3 to 45 [Symbol font/0xB0] in relation to the longitudinal axis of the electrode (Burger, [0007], [0035] and Fig. 3).
As to claim 7, Burger teaches during the electrochemical processing, the edge of the drill hole at an inlet side of the drill hole for the electrode is covered by a housing (i.e. seal) having an opening corresponding to the size of the drill hole (Burger, [0038] and Fig. 4).
As to claim 8, Burger teaches the electrolyte is introduced in the direction of the electrode advancement (Burger, Figs. 3 and 4).
As to claims 13 and 14, Burger teaches the electrode has an electrochemically active side wall (58) that run oblique to the longitudinal axis of the electrode and can be shaped as a truncated cone (Burger, [0035], [0040] and Figs. 3 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burger as applied to claim 1 above, and further in view of US 6,835,299 of Tchugunov.
As to claim 4, Burger teaches to the method of claim 1.
Burger does not specifically teach the gap in the second electrochemical process between the workpiece and the electrode.
Tchugunov of electrochemical machining processes (Tchugunov, Abstract).
Tchugunov additionally teaches the overall feed rate of the electrode can be monitored and maintained at a desired rate such that the gap between the electrode and the workpiece can be 0.01 mm (10 microns) (Tchugunov, col 1 lines 45-52, col 2 lines 1-11 and col 2 lines 53-58). The overall process can produce very sharp definitions of the machined area when utilizing small gap distances (Tchugunov, col 8 lines 9-17).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Tchugunov so as to utilize the desired small gap distance during the electrochemical machining process in order to produce very sharp (i.e. accurate) definitions of the machined area.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burger as applied to claim 1 above, and further in view of EP 2468442 of Hlavac et al. A machine translation is provided.
As to claim 5, Burger teaches to the method of claim 1.
Burger does not teach the electrode is rotated during either of the electrochemical processes.
Hlavac teaches that during electrochemical machining methods, the tool electrode can rotate about a nominal axis, be still during the electrochemical method in removing the material (Hlavac, [0028]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Hlavac so as to be capable of rotating the electrode during the electrochemical machining processes in producing a predictable result in the removal of the desired material during electrochemical machining process.
As to claim 6, Burger teaches to the method of claim 1.
Burger additionally suggests that an additional smoothing process can be performed after the electrochemical machining process to sufficiently smooth the machined area (Burger, [0019]).
Burger does not specifically teach the additional process is performed to obtain the final diameter of the hole.
Hlavac teaches that after an electrochemical machining process (a second process for hole formation), a final mechanical finishing process is performed to obtain an accurate desired shape and surface quality (Hlavac, [0022] – [0025]
As Burger teaches it is desirable to smooth a finished surface, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Burger as per Hlavac so as to perform a final finishing process to obtain an accurate shape and improved surface quality.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burger as applied to claim 1 above, and further in view of US 6,387242 of Wei et al.
As to claim 9, Burger teaches to the method of claim 1.
Burger does not teach the electrolyte is provided at an outlet side of the hole.
Wei teaches of electrochemical machining processes (Wei, Abstract).
Wei additionally teaches that it is desirable to have a uniform flow of electrolyte through the hole such that equivalent embodiments include flowing the electrolyte into the hole through the electrode, flowing the electrolyte from an outlet side of the hole or plugging the hole (if a through hole) and flowing the electrolyte through the electrode (Wei, col 5 line 6 thru col 6 line 56 and Figs. 2-4 and 6).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Wei so as to utilize the desired electrolyte flow path in order to provide a uniform flow of electrolyte during the electrochemical machining process.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burger as applied to claim 1 above, and further in view of US 5,820,744 of Edwards et al.
As to claim 10, Burger teaches to the method of claim 1.
Burger does not teach parallel processing of holes.
Edwards teaches of electrochemical machining (Edwards, Abstract).
Edwards additionally teaches the process can utilize one or more cathodes in parallel to produce holes in parallel into a workpiece (Edwards, Abstract and Fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Edwards to utilize a plurality of cathodes during the electrochemical machining process to produce a plurality of holes in the workpiece at one time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/           Primary Examiner, Art Unit 1794